                              United States District Court
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

     ALEX MYERS,                                     §
                                                     §
           Plaintiff,                                §
                                                     §
     v.                                              §   Civil Action No. 4:21-cv-436-ALM-KPJ
                                                     §
     FRONTIER PMS and SN SERVICING                   §
     CORPORATION,                                    §
                                                     §
           Defendants.                               §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On June 15, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

    (Dkt. #7) that, inter alia, (1) Plaintiff Alex Myers (“Plaintiff”) has committed fraud on the Court,

    (2) Defendant SN Servicing Corporation’s Emergency Motion (Dkt. #4) should be granted, and

    (3) the temporary restraining order entered by the 393rd Judicial District Court of Denton County,

    should be dissolved.

           Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

.   are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

           Accordingly, the Court finds Defendant SN Servicing Corporation’s Emergency Motion

    (Dkt. #4) is hereby GRANTED.

           IT IS SO ORDERED.

          SIGNED this 9th day of July, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
